784- 85, 895 P.2d 646, 650 (1995) (explicitly including resignation with
                    discipline pending as an action that an attorney must report to the State
                    Bar). After he resigned in California, Parsa requested that the Nevada
                    State Bar place him on inactive status pursuant to SCR 98(6). When the
                    State Bar learned of Parsa's resignation with discipline pending and his
                    criminal conviction in California, it petitioned this court for Parsa's
                    temporary suspension. This court temporarily suspended Parsa on
                    November 16, 2011, and referred the matter to the Southern Nevada
                    Disciplinary Board for the commencement of formal disciplinary
                    proceedings. Parsa and thefl State Bar then entered into a conditional
                    guilty plea agreement in exchange for a stated form of discipline. The
                    agreement provides for a suspension of two years, retroactive to the
                    November 16, 2011, date of Parsa's temporary suspension. The parties
                    also agreed that Parsa is to pay the costs of the disciplinary proceedings,
                    excluding salaries of Bar Counsel and staff.
                                Based on our review of the record, we conclude that Parsa
                    committed the violations to which he pleaded guilty. Accordingly, we
                    approve the stated form of discipline     See SCR 113(1). Parsa is hereby
                    suspended for two years, retroactive to November 16, 2011, and assessed
                    the cost of the disciplinary proceedings. Because his suspension is longer




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    er()
                than six months, Parsa must petition the State Bar for reinstatement to
                the practice of law. SCR 116. The State Bar shall comply with SCR 121.1.
                           It is so ORDERED.




                                                                              , C.J.
                                                  Gibbons




                                                  Haraesty


                                                                                 J.
                                                  Parraguirre


                                                                                 J.
                                                  Cherry




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                DOUGLAS, J., with whom SAITTA, J., agrees, dissenting:
                            In requesting a transfer to inactive status without informing
                the State Bar of either his criminal conviction or his resignation from the
                California bar with discipline pending, Parsa demonstrated a serious lack
                of candor, which I believe warrants more severe discipline than that set
                forth in the conditional guilty plea agreement. I would reject the
                agreement and remand for further proceedings before the panel.
                Therefore, I dissent.


                                                                                  J.
                                                    Douglas


                I concur:



                                               J.
                Saitta




                cc: David A. Clark, Bar Counsel
                     James M. Parsa
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office. United States Supreme Court
SUPREME COURT
        OF
     NEVADA


(0) 1947A